Citation Nr: 1226428	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  02-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by low back pain.  

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and A.S.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1980 to December 1983. She also served in the U.S. Army Reserve and the Army National Guard from 1983 to 2001, during which time she had several periods of Active Duty for Training (ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2004, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In April 2005 in a decision, the Board denied the claims of service connection for low back pain and bilateral knee disability, and remanded the claim of service connection for thyroid disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2006, the parties - the Veteran, who was then represented by counsel, and the legal representative of the Department of Veterans Affairs, the Office of the General Counsel - filed a Joint Motion to vacate the Board's decision and remand the case to the Board, which was granted by the Court.

In February 2007, the Board remanded the case for additional development, and deferred a decision on the claim of service connection for thyroid disease pending the completion of the requested evidentiary development.  In July 2009, the Board remanded the case for additional development of all the claims of service connection.  






In June 2011 in a decision, the Board denied the claims of service connection for a disability manifested by low back pain, bilateral knee disability, and thyroid disease.  The Veteran appealed the Board's decision to the Court.  In March 2012, the parties - the Veteran, and the legal representative of the Department of Veterans Affairs, the Office of the General Counsel - filed a Joint Motion to vacate in part the Board's decision pertaining to the claims of service connection for a disability manifested by low back pain and bilateral knee disability and remand the case to the Board, which was granted by the Court.  The Veteran did not contest the part of the Board's decision denying service connection for thyroid disease, and the claim is no longer on appeal.  

In July 2009 in the remand, the Board referred to the RO the claim of service connection for systemic lupus erythematosus.  Additionally, in August 2011, the Veteran has raised the claims of service connection for depression, sleep apnea, tinnitus, posttraumatic stress disorder, high blood pressure, headaches, hearing loss, and leg pains, which are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In Joint Motion for Partial Remand, the parties agreed that the reports of the VA examinations in July 2008, in April 2010, and in May 2010 were inadequate to decide the claims.  And the reports of the VA examinations in 2010 did not comply with the directives in the Board's remand in July 2009.  To ensure compliance with the Court's Order, additional development under the duty to assist is needed. 






Also, according to the record, VA Form 21-22 (Appointment of Veterans Service Organization), the Veteran's accredited representative is The American Legion.  Recently, the Disabled American Veterans has submitted evidence and argument on the Veteran's behalf and referred to the attached "VA Form 21-22," which is not in the record.  It is not clear whether the Veteran revoked the appointment of The American Legion or has appointed Disabled American Veterans to represent her on the new claims she filed.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she can have only one representative on any one claim.  And ask her to clarify whether she wants The American Legion to represent her on the claims already on appeal and before the Board and Disabled American Veterans to represent her on any new claims.  If she decides to change representation she must file with the VA a signed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative. 

2.  Schedule the Veteran for a VA orthopedic examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that: 







a).  The current low back pain, first documented in 1994, and variously attributed to myofascial pain, lumbar radiculopathy, scoliosis, or arthritis, is etiologically related to muscle spasms the Veteran testified to having during service in December 1980; and, 

(b).  The current bilateral knee disability, first documented in 1999 with a history, dating to 1994, and variously attributed to patellofemoral syndrome or degenerative arthritis, is etiologically related to complaints of knee pain that the Veteran testified to having during service in December 1980.   

The VA examiner is asked to specifically address the Veteran's reported symptoms of muscle spasms and complaints of knee pain during service.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the complaints of muscle spasms and knee pain in service are not more likely than any other to cause the Veteran's current back and knee problems and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge and after a review of the medical literature, if necessary. 





The Veteran's file must be made available to the examiner for review.  

3.  After the requested development has been completed, adjudicate the claims.  If any benefit sought on appeal is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



